DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Soldevila et al. (US 10635949) discloses training word images labeled with semantic concepts, each of the semantic concepts being associated with a respective set of entity names, each of the training word images being an image of one of the entity names in the respective set of entity names associated with the semantic concept with which the training word image is labeled; a learning component which learns a first embedding function, with the training word images and their labels, for embedding word images in a semantic subspace into which the concepts are embedded with a second embedding function, wherein the learning component learns the first and second embedding functions with a convolutional neural network, the convolutional neural network including a sequence of fully-connected layers, the first embedding function being constructed with activations of a selected one of the fully-connected layers and the second embedding function being constructed with weights of a last of the fully-connected layers; an embedding component which: receives a query comprising at least one concept, and provides a representation of each of the at least one concept, comprising embedding the concept in the semantic subspace with the second embedding function, and a semantic comparison component which computes a comparison between at least one of the concept representations and at least one word image representation, each of the at least one word image representation being generated by embedding the respective word image with the first embedding function; and an output component which outputs information based on the comparison; and a hardware processor in communication with the memory for implementing the learning component, embedding component, semantic comparison component, and output component.
 	The closest prior art, Du et al. (US 2019/0286932) discloses detecting objects using a weakly supervised model in which the [0050] As an initial step, to train the embedding neural network 302, the object detection system uses a training set of images. The training set of imagers comprises images and associated tags. The object detection system can use a word vector representation to exploit a tag correlation. The embedding neural network 302 is learned to map an image to an embedding space. Then the object detection system measures a similarity score between an image I and a word vector representation of a tag w in this space.
	The closest prior art, Lin et al. (US 2019/0279074) discloses semantic class localization digital environment, in which train neural networks to leverage these different types of training datasets using sequential neural networks. In one example, an embedding neural network is first trained by a computing device using a first training dataset. The first training dataset includes digital images and corresponding image-level tags. The embedding neural network, once trained, is configured to generate attention maps that define a coarse location of the tags within the digital images. [0054] Next, two fully connected layers are attached to the embedding neural network as the initial refinement neural network 704 of the refinement system 212. This neural network is then trained in low resolution using the seven hundred and fifty semantic class second dataset with bounding box annotations to refine the attention maps. In an implementation, multitask training is used to learn from the second dataset without having an effect on the previously learned knowledge from the first dataset. [0057] The embedding neural network 208 is trained with the first training dataset having image-level tags to learn large-scale visual-semantic embedding. The first dataset has six million images, each with annotated tags from a collection of eighteen thousand semantic classes. The first training set is denoted as D= {(I, (w.sub.1, w.sub.2, . . ., w.sub.n)}, where I is an image and w.sub.i is the word vector representation of its associated ground-truth tags.
	The closest prior art, Sim et al. (US 11,216,701) discloses generating a token vocabulary from a structured records dataset, the structured records dataset comprises at least two records, each record having at least two attributes, and each attribute having a value, the token vocabulary based on values in the structured records dataset; training a neural network by: initializing a plurality of token embeddings for each token in the token vocabulary, wherein the initialized plurality of token embeddings represent a plurality of untrained weights in the neural network; generating a plurality of attribute embeddings, wherein an attribute embedding is a function of one or more token embeddings that correspond to the one or more tokens in the value of the attribute; measuring a first distance between the first attribute embedding and the second attribute embedding and a second distance between the first attribute embedding and the third attribute embedding; determining a set of token embedding update parameters based on a difference between the first distance and the second distance; updating the plurality of token embeddings with the set of token embedding update parameters, wherein the updated plurality of token embeddings represent a plurality of trained weights in the neural network; and generating a record embedding based on the updated plurality of token embeddings.
	 But, the closest prior arts, alone or in combination, fail to explicitly disclose configured to issue a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the embedding neural network training component, stored in the memory, to: obtain, via at least one processor, an embedding neural network training request associated with a set of context objects; determine, via at least one processor, sample similarity evaluation metrics associated with the embedding neural network training request; determine, via at least one processor, for each context object in the set of context objects, a set of positive target samples that satisfy the sample similarity evaluation metrics for the respective context object; add, via at least one processor, to a training set, for each context object and each positive target sample in the respective set of positive target samples, a training example that comprises: (a) the respective context object and (b) a positive target sample; determine, via at least one processor, configuration parameters for an embedding neural network, wherein the embedding neural network comprises an input layer, a hidden layer, an embedding layer and an output layer, wherein the embedding layer facilitates calculating embeddings that facilitate comparison of context objects based on embedding distance; train, via at least one processor, the embedding neural network using training examples in the training set, wherein the embedding neural network is trained using a selected training example by: (a) generating a context feature vector for the context object associated with the selected training example and providing the context feature vector for the input layer, (b) generating a target feature vector for the positive target sample associated with the selected training example and providing the target feature vector for the output layer, (c) adjusting weights of the embedding neural network using a machine learning technique; and generate, via at least one processor, a data structure that stores the adjusted weights of the embedding neural network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/10/2022